DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 10,359,887.  Below is a comparison between present claim 1 and patented claim 1.  

                  Present Application
          U.S. Patent No. 10,359,887
1. A capacitive sensor apparatus comprising: 
a sensor electrode; and 
a control circuit electrically connected to the sensor electrode, the control circuit configured to: 
periodically excite the sensor electrode and thereby periodically generate an electric field about the sensor electrode and a capacitance between the sensor electrode and a reference potential;
periodically determine in the time domain values of capacitance between the sensor electrode and the reference potential; continuously transform a rolling sample of the periodically-determined values of capacitance from the time domain to a plurality of data signals in the frequency domain using a Fourier Transform,
each of the data signals in a corresponding frequency bin resulting from the Fourier Transform and each of the data signals comprising values related to capacitance for corresponding samples of the rolling sample; analyze in the frequency domain at least one of the plurality of data signals in the corresponding frequency bin; and determine whether a touch event has occurred based on the analysis of the at least one of the plurality of data signals in the corresponding frequency bin, 

wherein the rolling sample is an n-point rolling sample including a current sample and n-1 samples immediately preceding the current sample, wherein the n-1 samples include a last sample, 
wherein n=2x and x is an integer greater than or equal to 2, and wherein performance of the Fourier Transform yields n frequency bins numbered 0 through n-1.
1. A method for operating a capacitive sensor, comprising:
providing a sensor electrode; 



periodically exciting the sensor electrode and thereby periodically generating an electric field about the sensor electrode and a capacitance between the sensor electrode and a reference potential; 
periodically determining in the time domain values of capacitance between the sensor electrode and the reference potential; continuously transforming a rolling sample of the periodically-determined values of capacitance from the time domain to a plurality of data signals in the frequency domain using a Fourier Transform, 
each of the data signals in a corresponding frequency bin resulting from the Fourier Transform and each of the data signals comprising values related to capacitance for corresponding samples of the rolling sample; analyzing in the frequency domain at least one of the plurality of data signals in the corresponding frequency bin; and determining whether a touch event has occurred based on the analysis in the frequency domain of the at least one of the plurality of data signals in the corresponding frequency bin; 

wherein the rolling sample is an n-point rolling sample including a current sample and n−1 samples immediately preceding the current sample, wherein the n−1 samples include a last sample, 
wherein n=2x and x is an integer greater than or equal to 2, and wherein performance of the Fourier Transform yields n frequency bins numbered 0 through n−1.


	As can be seen above, the only difference between both claims is that present claim 1 is an apparatus claim and patented claim 1 is a method claim.  However, it would have been obvious to one of ordinary skill in the art to use an apparatus to perform the method disclosed by the patented claim 1.  Therefore, the present claim 1 is merely obvious variation of the patented claim 1. 

	Present claims 2-17 substantially correspond to claims 2-17 of the patent and are thus similarly rejected over claims 2-17 of U.S. Patent No. 10,359,887.  




Claims 1-15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 10,691,260 in view of Hirata (US 2014/0375571, cited in IDS dated 11/19/2021).   
Below is a comparison between present claim 1 and patented claim 1.  

                    Present application 
              U.S. Patent No. 10,691,260.
1. A capacitive sensor apparatus comprising: 
a sensor electrode; and
 a control circuit electrically connected to the sensor electrode, the control circuit configured to:

periodically excite the sensor electrode and thereby periodically generate an electric field about the sensor electrode and a capacitance between the sensor electrode and a reference potential; 
periodically determine in the time domain values of capacitance between the sensor electrode and the reference potential; continuously transform a rolling sample of the periodically-determined values of capacitance from the time domain to a plurality of data signals in the frequency domain using a Fourier Transform, 
each of the data signals in a corresponding frequency bin resulting from the Fourier Transform and each of the data signals comprising values related to capacitance for corresponding samples of the rolling sample; analyze in the frequency domain at least one of the plurality of data signals in the corresponding frequency bin; and determine whether a touch event has occurred based on the analysis of the at least one of the plurality of data signals in the corresponding frequency bin, wherein the rolling sample is an n-point rolling sample including a current sample and n-1 samples immediately preceding the current sample, wherein the n-1 samples include a last sample, wherein n=2x and x is an integer greater than or equal to 2, and wherein performance of the Fourier Transform yields n frequency bins numbered 0 through n-1.
1. A method for operating a capacitive sensor, comprising:
providing a sensor electrode; 




periodically exciting the sensor electrode and thereby periodically generating an electric field about the sensor electrode and a capacitance between the sensor electrode and a reference potential; 
periodically determining in the time domain values of capacitance between the sensor electrode and the reference potential; continuously transforming a rolling sample of the periodically-determined values of capacitance from the time domain to a plurality of data signals in the frequency domain using a transform,
each of the data signals in a corresponding frequency bin resulting from the transform and each of the data signals comprising values related to capacitance for corresponding samples of the rolling sample; analyzing in the frequency domain at least one of the plurality of data signals in the corresponding frequency bin; and determining whether a touch event has occurred based on the analysis in the frequency domain of the at least one of the plurality of data signals in the corresponding frequency bin; wherein the rolling sample is an n-point rolling sample including a current sample and n−1 samples immediately preceding the current sample, wherein the n−1 samples include a last sample, wherein n=2x and x is an integer greater than or equal to 2, and wherein performance of the transform yields n frequency bins numbered 0 through n−1.

	
As can be seen above, the only difference between both claims is that present claim 1 is an apparatus claim whereas patented claim 1 is a method claim and fails to recite “using a Fourier Transform”.  
However, Hirata discloses a method for operating a capacitive sensor comprising:
transforming sample data series of a capacitive signal from the time domain to a plurality of datasignals in the frequency domain using a Fourier Transform, each of the data signals in a corresponding frequency bin resulting from the Fourier Transform (see Figs. 2 and 4; [0041]-[0049], [0054]-[0055], e.g., the discrete Fourier transform unit 40 applies discrete Fourier transform (DFT) to the sample data series processed by the window function, transforming the sample data into the frequency domain data, a frequency spectrum comprises a plurality of data signal resulting from the DFT). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Hirata in the invention of patented claim 1 for transforming a rolling sample of a periodically-determined values of capacitance from the time domain to a plurality of data signals in the frequency domain using a Fourier Transform so that a touch by a human finger can be determined by performing frequency spectral analysis.  Furthermore, it would have been obvious to one of ordinary skill in the art to use an apparatus to perform the method disclosed by the patented claim 1.  Therefore, the present claim 1 is merely obvious variation of the patented claim 1
Claims 2-15 and 17 are rejected similarly over claims 2-16 of U.S. Patent No. 10,691,260. 


5.	Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,430,111 in view of Hirata (US 2014/0375571,), and further in view of Tang (US 2014/0062922, cited in IDS dated 11/19/2021).
	Regarding claim 16, Hirata further discloses wherein the Fourier transform is a discrete Fourier transform (see [0048]). The patented claim 1 in view of Hirata does not disclose wherein the Fourier transform is a Fast Fourier transform.
	However, Tang discloses a calculating unit configured to transform sensing signals from
time domain to frequency domain by discrete Fourier transform or Fast Fourier transform (Fig.
3; [0024]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing
date of the invention to use the teachings of Tang in the invention of patented claim 1 in view of
Hirata for performing conversion by a Fast Fourier transform because Fast Fourier transform is a
calculating method of discrete Fourier transform with high efficiency.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HONG ZHOU/Primary Examiner, Art Unit 2623